Citation Nr: 0032860	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  94-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for chondromalacia of 
the right knee.

3.  Entitlement to service connection for a respiratory 
disorder, other than chronic obstructive pulmonary disease 
(COPD), resulting from exposure to asbestos and polyurethane 
products.

4.  Entitlement to service connection for otitis externa of 
the right ear.

5.  Entitlement to service connection for fatigue and nausea, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for residuals of a 
laceration of the skull.

7.  Entitlement to service connection for an eye injury, with 
beginning glaucoma.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from December 1974 
to May 1992, and his DD Form 214 indicates an additional two 
years, seven months, and nineteen days of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in January 1993 and January 1994.

The veteran's claims on appeal also initially included 
entitlement to service connection for a hiatal hernia, a low 
back disorder, a left knee disorder, and headaches.  However, 
these claims were granted in rating decisions issued in May 
1995 (hiatal hernia), August 1996 (low back and left knee 
disorders), and October 1996 (headaches).  

In his May 1994 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He was scheduled for such a hearing 
in September 2000, but he failed to report for that hearing 
and provided no subsequent explanation for his failure to 
appear.  His hearing request is therefore deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2000).

The claims of entitlement to service connection for fatigue 
and nausea, to include as due to an undiagnosed illness; 
residuals of a laceration of the skull; an eye injury, with 
beginning glaucoma; and bilateral hearing loss will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran does not currently suffer from a diagnosed 
left shoulder disorder.

3.  The veteran does not currently suffer from a diagnosed 
right knee disorder.

4.  The veteran does not currently suffer from a respiratory 
disorder resulting from exposure to asbestos and polyurethane 
products, and service connection has been established 
separately for COPD.

5.  The veteran does not currently suffer from otitis externa 
of the right ear.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated 
as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Chondromalacia of the right knee was not incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  A respiratory disorder, other than COPD, resulting from 
exposure to asbestos and polyurethane products was not 
incurred or aggravated as a result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  Otitis externa of the right ear was not incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
four claims addressed in this section of the decision, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  Specifically, the RO has 
made reasonable efforts to obtain all noted medical records 
and has provided medical examinations addressing each of 
these claimed disabilities.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

During service, in December 1987, the veteran was treated for 
complaints of lower substernal pain radiating to the left 
shoulder.  His complaints of a painful left shoulder were 
noted in his December 1991 Report of Medical History, but the 
corresponding separation examination report indicates no left 
shoulder abnormalities.  A VA general medical examination 
conducted in November 1992 noted the veteran's complaints of 
left shoulder pain and objective examination revealed no left 
shoulder abnormalities.  The examiner reported normal 
function of the left shoulder with no pain.  A diagnosis of 
subjective complaints of left shoulder pain without positive 
objective findings was entered.  Similarly, a February 1995 
VA orthopedic examination revealed no abnormalities of the 
left shoulder, and a diagnosis of pain in the shoulder, 
etiology undetermined, was rendered.  X-rays of the left 
shoulder from this date revealed no abnormalities.

In November 1991, during service, the veteran was seen for 
complaints of knee strain, and a provisional diagnosis of 
chronic bilateral knee pain was rendered.  The veteran's 
history of right knee pain following a fall three years 
earlier was noted in his December 1991 Report of Medical 
History, but no right knee symptomatology was noted in the 
report of his separation examination from the same month.  A 
VA general medical examination conducted in November 1992 
noted the veteran's complaints of right knee swelling.  
Objective examination of the knees revealed no swelling, 
discoloration or deformity.  There was good strength.  There 
were no right knee abnormalities described.  A diagnosis of 
subjective pain of both knees without positive objective 
findings was provided; also, bilateral knee x-rays from 
November 1992 were negative for abnormalities.  Similarly, a 
February 1995 VA orthopedic examination revealed no 
abnormalities of the right knee.  There was no evidence of 
any localized tenderness, swelling or limited motion.  The 
ligaments were intact.  A diagnosis of pain in the right 
knee, etiology undetermined, was entered.  Again, x-rays from 
this date revealed no abnormalities.

During service, the veteran was treated on multiple occasions 
for upper respiratory infections, but his service medical 
records contain no mention of any respiratory problems 
related to asbestos or polyurethane products.  The veteran's 
December 1991 Report of Medical History contains a notation 
of shortness of breath associated with reflux and a hiatal 
hernia (for which service connection has been granted 
separately), but no respiratory disorders were noted in the 
corresponding separation examination report from the same 
month.  Pulmonary function testing from November 1992 
revealed mild obstruction, but chest x-rays from that date 
were negative for abnormalities.  A VA respiratory 
examination report from February 1996 reflects that x-rays 
and pulmonary function tests were provided to check for 
evidence of asbestos or pulmonary compromise; subsequent 
pulmonary function tests revealed mild airway obstruction, 
but chest x-rays were within normal limits.  Moreover, the 
Board observes that, in an August 1996 rating decision, the 
RO granted service connection for COPD.

In March 1978, during service, the veteran complained of pain 
and tenderness near the entrance of the right ear canal, and 
an impression of otitis externa of the right ear was 
rendered.  He was also treated for right ear pain in June and 
July of 1984, and an assessment of possible otitis media was 
rendered.  In June 1989, following treatment for bilateral 
ear pain, more on the right, an assessment of bilateral 
otitis externa was entered.  The veteran's December 1991 
separation examination report is negative for otitis externa 
of the right ear.  Moreover, a November 1992 VA ear 
examination revealed no active ear disease.

Overall, the medical evidence of record does not establish 
that the veteran currently suffers from diagnosed disorders 
of the left shoulder or right knee, as the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that pain, in the absence of an underlying and identifiable 
disorder, does not constitute a diagnosis.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is also 
no medical evidence of record suggesting a current 
respiratory disorder other than the veteran's separately 
service-connected COPD, let alone one that is causally 
related to exposure to asbestos or polyurethane products.  
See VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (incorporating the Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988), which provides guidelines 
for considering compensation claims based on exposure to 
asbestos).  Moreover, there is no medical evidence of current 
otitis externa of the right ear.  The VA examination in 
December 1992 was specifically negative for evidence of an 
active ear infection.  The only other evidence supporting the 
veteran's claims is his own lay opinion, as set forth in the 
testimony from his VA hearings from January and December of 
1995.  However, the veteran has not been shown to possess the 
requisite medical expertise needed to provide a competent 
opinion regarding a medical diagnosis or medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, then, the preponderance of the evidence is against 
the veteran's claims for service connection for a left 
shoulder disorder; a right knee disorder; a respiratory 
disability, other than COPD, resulting from exposure to 
asbestos and polyurethane products; or otitis externa of the 
right ear, and these claims must be denied.  In reaching this 
conclusion, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

The claim of entitlement to service connection for 
chondromalacia of the right knee is denied.

The claim of entitlement to service connection for a 
respiratory disability, other than COPD, resulting from 
exposure to asbestos and polyurethane products is denied.

The claim of entitlement to service connection for otitis 
externa of the right ear is denied.


REMAND

As indicated above, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claims, and 
recent changes to the pertinent laws reflect that this duty 
applies in all cases where entitlement to service connection 
is claimed.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. at  312-13.  The Court has 
held that this duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

Because the record establishes that the veteran did serve in 
Southwest Asia during the Persian Gulf War period, the 
regulation concerning service connection for certain 
undiagnosed illnesses should be mentioned briefly. Except as 
otherwise provided, VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this Section, provided that 
such disability: (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis. (2) For 
purposes of this Section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, nonmedical indicators that are capable of independent 
verification. (3) For purposes of this Section, disabilities 
that have existed for 6-months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 U.S.C.A. 
§ 1117 (West Supp 2000); 38 C.F.R. § 3.317(a)(2000).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) Fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and, (13) menstrual disorders. 38 C.F.R. § 3.317(b) (1999).

In this case, the Board is aware that the veteran has claimed 
service connection for current fatigue and nausea to include 
as due to an undiagnosed illness, and there is 
contemporaneous medical evidence of current eye and occipital 
disorders.  However, the veteran has not been examined to 
date for the express purpose of determining whether fatigue, 
nausea, or an occipital disorder, assuming their existence, 
are etiologically related to service.  In regard to his claim 
of fatigue and nausea as due to undiagnosed illness the 
examination should include consideration of the etiology of 
these complaints and whether they are a manifestation of an 
undiagnosed illness.  The Board also finds that a February 
1996 VA visual examination report, which indicates that the 
veteran is "a glaucoma suspect with so far no evidence to 
require treatment for glaucoma" dating back to service and 
with subjective complaints of brightness of colors unrelated, 
to be insufficiently clear to serve as a predicate for a 
determination of his claim for service connection for an eye 
disorder; it is uncertain whether he has an actually 
diagnosed eye disorder, as opposed to subjective symptoms, at 
the present time.  An examination (or examinations, if deemed 
necessary) addressing the nature and extent of these claimed 
disabilities should be conducted prior to adjudication of the 
veteran's claims.    

Moreover, in view of the criteria of 38 C.F.R. § 3.385 
(2000), the Board observes that the veteran's November 1992 
VA audiological examination revealed no pure tone thresholds 
in excess of 15 decibels for the frequencies between 500 and 
4000 Hertz.  However, this examination report contains 
conflicting information as to the extent of impairment of 
speech recognition, with no clear speech recognition scores 
provided for both ears.  As speech recognition scores below 
94 percent constitute a basis for the finding of a current 
hearing loss disability under 38 C.F.R. § 3.385, a more 
complete evaluation of the veteran's claimed bilateral 
hearing loss is also warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran a 
VA examination (or examinations, if 
deemed necessary) to determine the 
etiology, nature, and extent of his 
claimed fatigue and nausea, eye 
disability, and skull/occipital 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for any eye or skull/occipital 
disorders and to provide opinions as to 
whether it is as least as likely as not 
that such disorders, if diagnosed, are 
etiologically related to the veteran's 
period of active duty service.  The 
examiner is also requested to offer an 
opinion as to whether the veteran's 
claimed fatigue and nausea can be 
attributed to a known clinical diagnosis 
or are manifestations of an undiagnosed 
illness; if so, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such a diagnosis is 
etiologically related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should also afford the veteran 
a VA audiological examination to 
determine the nature, extent, and 
etiology of his claimed bilateral hearing 
loss.  In conjunction with this 
examination, the examiner is requested to 
review the veteran's entire claims file.  
Specific testing should include pure tone 
threshold and speech audiometry testing   
If the testing reveals, for either ear, 
(1) an auditory threshold of 40 decibels 
or greater in any of the frequencies from 
500 to 4000 Hertz, (2) an average pure 
tone threshold of 26 decibels or greater 
in the frequencies from 500 to 4000 
Hertz, or (3) a speech recognition score 
(using the Maryland CNC test) of less 
than 94 percent, then the RO should 
provide an opinion for each affected ear 
as to whether it is at least as likely as 
not that such hearing loss disability is 
etiologically related to the veteran's 
period of military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
fatigue and nausea, to include as due to 
an undiagnosed illness; residuals of a 
laceration of the skull; an eye injury, 
with beginning glaucoma; and bilateral 
hearing loss.  Any action necessary to 
comply with the development and notice 
provisions of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 



